ICJ_182_ApplicationGenocideConvention_UKR_RUS_2022-03-23_ORD_01_NA_00_FR.txt.                                                23 MARS 2022

                                               ORDONNANCE




ALLÉGATIONS DE GÉNOCIDE AU TITRE DE LA CONVENTION POUR
  LA PRÉVENTION ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

           (UKRAINE c. FÉDÉRATION DE RUSSIE)




                      ___________




ALLEGATIONS OF GENOCIDE UNDER THE CONVENTION ON THE
 PREVENTION AND PUNISHMENT OF THE CRIME OF GENOCIDE

            (UKRAINE v. RUSSIAN FEDERATION)




                                               23 MARCH 2022

                                                  ORDER

                                   COUR INTERNATIONALE DE JUSTICE



                                                     ANNÉE 2022
   2022
  23 mars
Rôle général
   no 182
                                                     23 mars 2022



                ALLÉGATIONS DE GÉNOCIDE AU TITRE DE LA CONVENTION POUR
                  LA PRÉVENTION ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

                                   (UKRAINE c. FÉDÉRATION DE RUSSIE)



                                                    ORDONNANCE



      Présents : MME DONOGHUE, présidente ; M. GEVORGIAN, vice-président ; MM. TOMKA,
                 ABRAHAM, BENNOUNA, YUSUF, MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON,
                 SALAM, IWASAWA, NOLTE, MME CHARLESWORTH, juges ; M. DAUDET, juge ad hoc ;
                 M. GAUTIER, greffier.


               La Cour internationale de Justice,

               Ainsi composée,

               Après délibéré en chambre du conseil,

           Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, paragraphe 1, et 48 de son
      Règlement,

             Vu la requête déposée au Greffe de la Cour le 26 février 2022, par laquelle l’Ukraine a
      introduit une instance contre la Fédération de Russie relativement à un «différend … concernant
      l’interprétation, l’application et l’exécution de la convention de 1948 pour la prévention et la
      répression du crime de génocide» (ci-après la «convention sur le génocide»),

               Vu la demande en indication de mesures conservatoires présentée par l’Ukraine le 26 février
      2022 ;

                                                 -2-

      Considérant que, par lettres en date du 1er mars 2022, le greffier a fait connaître aux Parties
que la Cour avait fixé aux 7 et 8 mars 2022 les dates de la procédure orale sur la demande en
indication de mesures conservatoires, laquelle se tiendrait sous forme hybride ;

       Considérant que, par lettre en date du 5 mars 2022, l’ambassadeur de la Fédération de Russie
auprès du Royaume des Pays-Bas a indiqué que son gouvernement avait décidé de ne pas participer
à la procédure orale devant s’ouvrir le 7 mars 2022 ;

       Considérant qu’une audience publique a été tenue sous forme hybride le 7 mars 2022, sans la
participation de la Fédération de Russie, lors de laquelle la Cour a entendu les observations orales
présentées par l’Ukraine sur sa demande en indication de mesures conservatoires ;

       Considérant que, par lettre en date du 7 mars 2022 et reçue au Greffe peu après la clôture de
l’audience, l’ambassadeur de la Fédération de Russie auprès du Royaume des Pays-Bas a
communiqué à la Cour un document exposant la position de son gouvernement concernant la
prétendue «incompétence de la Cour» en l’affaire ; et que dans ce document la Fédération de Russie
soulignait que, à son avis, la requête de l’Ukraine «dépass[ait] manifestement le champ d’application
de la convention [sur le génocide] et donc la compétence de la Cour» ;

      Considérant que, par ordonnance du 16 mars 2022, la Cour a indiqué certaines mesures
conservatoires ;

       Considérant que, par lettres en date du 17 mars 2022, le greffier a invité les représentants des
Parties, en application de l’article 31 du Règlement, à participer à une réunion par liaison vidéo le
22 mars 2022 afin que la présidente de la Cour puisse se renseigner auprès des Parties sur les
questions de procédure en l’affaire ;

       Considérant que, à cette réunion, l’agent de l’Ukraine a souligné l’urgence de la situation dans
son pays à la suite des opérations militaires russes et demandé que l’affaire soit tranchée aussi
rapidement que possible ; et que ledit agent a indiqué que l’Ukraine aurait besoin de six semaines
pour élaborer son mémoire, la Fédération de Russie devant disposer d’un délai identique pour
l’élaboration de son contre-mémoire ;

       Considérant que, à cette même réunion, l’ambassadeur de la Fédération de Russie auprès du
Royaume des Pays-Bas a rappelé que son gouvernement avait déjà indiqué que, selon lui, la Cour
était incompétente en l’affaire ; et qu’il a ajouté que celui-ci étudiait encore la question de la
participation de la Fédération de Russie à la procédure, mais que, dans l’éventualité où il déciderait
de participer, un délai minimum de dix-huit mois, à compter du dépôt du mémoire, serait nécessaire
à l’élaboration du contre-mémoire ;

      Compte tenu des vues exprimées par les Parties,

       Fixe comme suit les dates d’expiration des délais pour le dépôt des pièces de la procédure
écrite :

      Pour le mémoire de l’Ukraine, le 23 septembre 2022 ;

      Pour le contre-mémoire de la Fédération de Russie, le 23 mars 2023 ;

      Réserve la suite de la procédure.

                                                  -3-

       Fait en français et en anglais, le texte français faisant foi, au Palais de la Paix, à La Haye, le
vingt-trois mars deux mille vingt-deux, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et les autres seront transmis respectivement au Gouvernement de l’Ukraine et au
Gouvernement de la Fédération de Russie.




                                                                         La présidente,
                                                            (Signé)   Joan E. DONOGHUE.




                                                                           Le greffier,
                                                            (Signé)    Philippe GAUTIER.




                                             ___________

